Filed 1/17/15 P. v. Thompson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)

THE PEOPLE,                                                                                  C074362

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038904)

         v.

TREVOR THOMPSON,

                   Defendant and Appellant.



         On May 31, 2013, a deputy with the Butte County Sheriff’s Department
encountered defendant by a residence associated with the use and sale of controlled
substances. The deputy knew defendant was on parole and conducted a parole search.
During the search, defendant tried to flee while making an overhand throwing motion
with his left hand. The deputy noticed defendant had discarded a large plastic package.
After defendant was subdued, the deputy retrieved the package, which contained 1.9
grams net weight of methamphetamine.
         Defendant was charged with possession of methamphetamine (Health & Saf.
Code, § 11377, subd. (a)) and resisting a peace officer (Pen. Code, § 148, subd. (a)(1)),1




1        Undesignated statutory references are to the Penal Code.

                                                             1
along with a strike and a prior prison term (§§ 1170.12, 667.5, subd. (b)). He pleaded no
contest to both charges and admitted the prior prison term, with the strike allegation
being dismissed with a People v. Harvey (1979) 25 Cal. 3d 754 waiver. The trial court
sentenced defendant to four years in state prison, imposed various fines and fees, and
awarded 97 days of presentence credit (49 actual and 48 conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979) 25
Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental brief
within 30 days of the date of filing of the opening brief. More than 30 days elapsed, and
we received no communication from defendant. Having undertaken an examination of
the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                              BLEASE                     , Acting P. J.

We concur:


         BUTZ                       , J.


         MURRAY                     , J.




                                              2